DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/21 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al., US 10,747,182 in view of Catan-Helfend, US 2005/0126222 and Ferrara, US 2012/0144562.
Regarding claim 1, Song discloses a watch comprising:

Song does not disclose a band having a plurality of removable ornamental links.
Catan-Helfend discloses a band having a plurality of removable ornamental links (abstract), wherein at least two of the removable ornamental links each have a fixed physical indicia (14a, 14b, 14c) and are chosen from a group (30) of ornamental links comprising a plurality of ornamental links each with fixed physical indicia that are different and intended to convey different visual appearances, (Figures 7 and 8) and wherein the fixed physical indicia of the at least two ornamental links are different and convey different visual appearances, and wherein the at least two removable ornamental links are arranged on the band in a distinctive arrangement (Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the band in Song with the charm band taught by Catan-Helfend to provide a customizable band which reflects the interests and values of the user.
Catan-Helfend is directed toward a customizable band part of a multipart design however acknowledges the existence of separate charm bracelets with different links to show or highlight different themes (see [0001]-[0003]).
Ferrara teaches a belt having separate interchangeable tiles which are not part of a multipart design (see abstract and Fig 4).

US 3673795 to Nielson teaches a watchband with ornamental inserts for different links which are not part of a multipart design (see abstract and Fig 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the band of Song to use customizable links according to Catan-Helfand, Ferrara, Vidolin or Nielson such that they are not part of a multipart design and reflect the interests and values of the user.
Regarding claim 2, Song, Catan-Helfend and Ferrara disclose the group of bezels comprises a plurality of the bezels having different colors (Song col. 15, line 25 bezel may be varied by color).
Regarding claim 3, Song, Catan-Helfend and Ferrara disclose the group of ornamental links comprise at least one ornamental link having a first indicia, at least one ornamental link having a second indicia, and at least one at least one ornamental link having a third indicia, wherein the first, second, and third indicia are different and fixed (Catan-Helfend (Fig 1).
Regarding claim 4, Song, Catan-Helfend and Ferrara disclose one of the indicia is a sports indicia (Fig 11B) and another one of the indicia is a membership indicia (such as a member of a basketball team).
Regarding claim 7, Song, Catan-Helfend and Ferrara disclose a method of personalizing the watch of claim 1 having the plurality of removable ornamental links and the removable bezel, the method comprising: 
selecting (Catan-Helfend abstract) the at least two different ornamental links from the group of ornamental links comprising the plurality of different ornamental links intended to convey different visual appearances; 
arranging (Fig 7, 8) the at least two different ornamental links on the band in the distinctive arrangement; 
selecting (Song, Fig 4a) the bezel from the group of bezels; and 
attaching (Fig 4b) the bezel on the watch.

Regarding claim 9, Song and Catan-Helfend disclose a watch comprising a band  (Song Fig. 2) having a plurality of removable ornamental links wherein at least two of the removable ornamental links each have a fixed physical indicia (Catan-Helfend, Figure 1) and are chosen from a group of ornamental links comprising a plurality of ornamental links each with fixed physical indicia that are different and intended to convey different visual appearances, and wherein the fixed physical indicia of the at least two ornamental links are different and convey different visual appearances, and wherein the at least two ornamental links are arranged on the band in a distinctive arrangement (Catan-Helfend Figures 7-8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the band in Song with the charm band taught by Catan-Helfend to provide a customizable band which reflects the interests and values of the user.
Catan-Helfend is directed toward a customizable band part of a multipart design however acknowledges the existence of separate charm bracelets with different links to show or highlight different themes (see [0001]-[0003]).
Ferrara teaches a belt having separate interchangeable tiles which are not part of a multipart design (see abstract and Fig 4).
US 6880364 to Vidolin teaches a friendship band which includes several different exchangeable closed loop members which are not part of a multipart design (see abstract and Fig 1 and 2).
US 3673795 to Nielson teaches a watchband with ornamental inserts for different links which are not part of a multipart design (see abstract and Fig 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the band of Song to use customizable links according to Catan-Helfand, Ferrara, Vidolin or Nielson such that they are not part of a multipart design and reflect the interests and values of the user.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Song, Catan-Helfend and Ferrara as applied to claim 3 above, and further in view of Lo, US 2014/0230399.
Regarding claim 5, Song, Catan-Helfend and Ferrara do not disclose one of the indicia is a fraternity indicia.
Lo teaches link construction including fraternity indicia [0011].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Song to include fraternity indicia as taught by Lo for the purpose of user personalization and expressing user taste and interests.
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Song, Catan-Helfend and Ferrara, in view of Watterson, US 2017/0188668.
Regarding claim 6, Song, Catan-Helfend and Ferrara do not disclose a month indicia.
Watterson discloses a month indicia on a removable watch link (Figure 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement a third fixed physical indicia with the month in the band of Song as taught by Watterson for the purpose of memorializing a certain month special to a user (for example their birth month).
Regarding claim 8, Song discloses a watch comprising: a removable bezel encircling a face (Fig 4), wherein the bezel is chosen from a group of bezels comprising a plurality of bezels that are intended to convey different visual appearances (Fig 4-7).
Song does not disclose a band having a plurality of removable ornamental links.
Catan-Helfend discloses a band having a plurality of removable ornamental links (abstract) wherein at least two of the removable ornamental links each have a fixed physical indicia and are chosen from a group of ornamental links comprising a plurality of ornamental links each with fixed physical indicia that are different and intended to convey different visual appearances (Figures 7-10), and wherein the fixed physical indicia of the at least two ornamental links are different and convey different visual appearances, and wherein the at least two removable ornamental links are arranged on the band in a distinctive arrangement (Figure 1) wherein the group of ornamental links comprise at least one ornamental link having a first indicia, at least one ornamental link having a second indicia, and at least one ornamental link having a third indicia, wherein the first, second, and third indicia are different and fixed, and wherein the first indicia is a sports indicia (Fig 11) the second indicia is a membership indicia (such as a member of a basketball team).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the band in Song with the charm band taught by Catan-Helfend to provide a customizable band which reflects the interests and values of the user.
Song and Catan-Helfend do not disclose the third indicia is a month indicia.
Watterson discloses a month indicia on a removable watch link (Figure 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement a third fixed physical indicia with the month in the band of Song and Catan-Helfend as taught by Watterson for the purpose of memorializing a certain month special to a user (for example their birth month).
Catan-Helfend is directed toward a customizable band part of a multipart design however acknowledges the existence of separate charm bracelets with different links to show or highlight different themes (see [0001]-[0003]).
Ferrara teaches a belt having separate interchangeable tiles which are not part of a multipart design (see abstract and Fig 4).
US 6880364 to Vidolin teaches a friendship band which includes several different exchangeable closed loop members which are not part of a multipart design (see abstract and Fig 1 and 2).
US 3673795 to Nielson teaches a watchband with ornamental inserts for different links which are not part of a multipart design (see abstract and Fig 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the band of Song to use customizable links according to Catan-Helfand, Ferrara, Vidolin or Nielson such that they are not part of a multipart design and reflect the interests and values of the user.
Response to Arguments
Applicant's arguments filed 1/20/21 have been fully considered but they are not persuasive.  Applicant argues that there is not evidentiary support for the reason to replace the band of Song with the band of Catan-Helfand.  In response, Applicant is directed towards Song col. 14 lines 60 through col. 15 line 8 which details the principles of operation of the band 202 of Song.  Song clearly states the band may be changed to the convenience of the user.  Therefore, since Song is directed towards modification to taste of the user, it would have been obvious to modify the band as proposed above.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON M COLLINS/           Examiner, Art Unit 2844        

/EDWIN A. LEON/           Primary Examiner, Art Unit 2833